Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to their RCE with associated amendment/reply as its submission, received Jan. 8, 2021, that cancels claims 4, 8, 9, and 13-15.  Claims 1-3, 5-7, 10-12 are pending where claims 11-12 are new.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claim 5, first line, replace claim status “Previously Presented” with --Once Amended--.  
Claim 10, first line, replace claim status “Previously Presented” with --Once Amended--. 
Claims 11 and 12, first line, replace claim status “Previously Presented” with --New--.  

Response to Arguments
Applicant’s arguments, see claim amendment with associated remark on pages 2-5, filed Jan. 8, 2021, with respect to lack of written description have been fully considered and are persuasive.  The rejection of claims 4, 8, 9 and 13-15 under 35 USC 112, first paragraph has been withdrawn where issue is moot due to cancellation of these claims. 
Applicant’s arguments, see claim amendment with associated remark on pages 2-5, filed Jan. 8, 2021, with respect to indefiniteness have been fully considered and are persuasive.  The 

Allowable Subject Matter
Claims 1-3, 5-7 and 10-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the examiner agrees with the remarks by Applicant in 14/396255, received 10/9/2017, as relied on as reasons for allowance herein where claims 33, 42 and 51 cited in their remarks therein regard claims 1, 5 and 10 of ‘292 herein that in summary argues distinction over applied art therein that remains applicable herein regarding the added limitation “the notification bypassing the delay timer in order to allow the attach procedure to start” to the allow/allowing step of then claims 33, 42 and 51, as detailed in their remarks, copied next.  
“Kim at FIG. 14 and the corresponding description show a detach request being received. In response to the detach request, Kim stops a mobility management (MM) timer and a session management (SM) timer. These timers are backoff timers, which according to Kim are used to avoid network congestion. Although Kim shows receipt of a detach message, nowhere does Kim show a user equipment receiving, from a network node, a message indicating that a radio resource control connection is going to be released in response to a tracking area update reject. For at least this reason, Kim fails to disclose or suggest the claim 33 “receiving, at a user equipment, a message received from a network node, the message indicating a radio resource control connection to be released in response to a tracking area update reject.”  

“Kim does not disclose or suggest the claim 33 “allowing the attach procedure to start, when the notification from the lower, radio resource control layer is received, the notification bypassing the delay timer in order to allow the attach procedure to start.” Emphasis in original.  

“Zhang does not disclose what the Examiner alleges”.  

“Cao discloses packet switched traffic optimization but does not cure the noted deficiencies of Kim and Zhang.”

Kim, Zhang, Cao, or a combination thereof.”

“While different in scope, independent claims 42 and 51 include similar limitations to those described above with respect to independent claim 33. Therefore, for reasons similar to those provided for independent claim 33, independent claims 42 and 51 are not rendered obvious under 35 U.S.C. §103 by Kim, Zhang, Cao, or a combination thereof. Claims 38-40 and 47-50 depend from claims 33 and 42 and are allowable under 35 U.S.C. §103 for at least the reason of dependency.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARK SAGER/Primary Examiner, Art Unit 3992           

Conferees:                                                                                                                                                                                             
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992